                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                      WESTERN DMSION
                                      No. S:17-HC-2104-D


     RICKY FREEMAN,                            )
                                               )
                                   Petitioner, )
                                               )
                        v.                     )                   ORDER
                                               )
     FAYE DANIELS,                             )
                                               )
                                   Respondent. )

\'
            On November 21, 2018, Magistrate Judge Numbers issued a Memorandum and

     Recommendation ("M&R") and recommended that the court dismiss Ricky Freeman's ("Freeman"

     or ''petitioner'') 28 U.S.C. § 2254 petition as successive [D.E. 5]. Despite receiving an extension of

     time to do so [D.E. 7], Freeman did not object to the M&R.

            "The Federal Magistrates Act requires a district court to make a de novo determination of

     those portions of the magistrate judge's report or specified proposed findings or recommendations

     to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

     Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

     objection, "a di~ct court need not conduct a de novo review, but instead must only satisfy itselfthat

     there is no clear error on the face of the record in order to accept the recommendation." Diamond,

     416 F.3d at 315 (quotation omitted). The court has reviewed the M&R and the record. The court

     is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

     conclusions in the M&R [D.E. 5].

            In sum, the court ADOPTS the conclusions in the M&R [D.E. S] andDISl\1ISSES Freeman's

     petition as successive. The court DENIES a certificate of appealability. See 28 U.S.C. § 2253(c);
Miller-El v. Cockrell, S37 U.S. 322, 336-38 (2003); Slack v. McDaniel, S29 U.S. 473, 483-84

(2000). The clerk shall close the case.

       SO ORDERED. This       .J:.. day of April 2019.


                                                         J:d@,S~~~~Rm
                                                         United States District Judge




                                                2
